             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 1 of 38 Page ID #:49



                  1 ELAINE K. KIM (SBN 242066)
                      ekk@msk.com
                  2 MITCHELL SILBERBERGth & KNUPP LLP
                    2049 Century Park East, 18 Floor
                  3 Los Angeles, CA 90067
                    Telephone: (310) 312-2000
                  4 Facsimile: (310) 312-3100
                  5 Attorneys for Defendant
                    The Walt Disney Company
                  6
                  7
                  8                          UNITED STATES DISTRICT COURT
                  9        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                 10
                 11 David A. Fisher,                         CASE NO. 2:21-cv-05839-CBM (KSx)
                 12             Plaintiff,                   Honorable Consuelo B. Marshall
                 13       v.                                 NOTICE OF MOTION AND
                                                             MOTION OF DEFENDANT THE
                 14 Angela Nissel, E. Brian Dobbins,         WALT DISNEY COMPANY TO
                    Kenya Barris, ABC Studios, The Walt      DISMISS PLAINTIFF’S
                 15 Disney Company, a Delaware               COMPLAINT IN ITS ENTIRETY
                    Corporation, and Parent company of       WITHOUT LEAVE TO AMEND
                 16 Walt Disney, Walt Disney Television      PURSUANT TO FEDERAL RULE
                    and ABC Television Network, Inc;         OF CIVIL PROCEDURE 12(B)(6)
                 17 Does 1 thru 25, Inclusive,               AND 28 U.S.C. § 1915(E)(2)(B);
                 18             Defendants.                  MEMORANDUM OF POINTS AND
                                                             AUTHORITIES IN SUPPORT
                 19
                                                             [Request for Judicial Notice and
                 20                                          Exhibits; Declarations of Elaine K.
                                                             Kim and Celeste de los Santos in
                 21                                          Support of Request for Judicial Notice;
                                                             Notice of Lodging and Exhibits; and
                 22                                          [Proposed] Order Filed Concurrently
                                                             Herewith]
                 23
                                                             Date:      October 5, 2021
                 24                                          Time:      10:00 a.m.
                                                             Courtroom: 8B
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
13360201.4
                          MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 2 of 38 Page ID #:50



                  1                        NOTICE OF MOTION AND MOTION
                  2 TO THE COURT, ALL PARTIES, AND COUNSEL OF RECORD:
                  3         PLEASE TAKE NOTICE that on October 5, 2021 at 10:00 a.m., or as
                  4 soon thereafter as the matter may be heard before the Honorable Consuelo B.
                  5 Marshall in Courtroom 8B, located at 350 W. 1st Street, Los Angeles, CA 90012,
                  6 Defendant The Walt Disney Company (“TWDC”) will and hereby does move,
                  7 pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure and 28 U.S.C.
                  8 § 1915(e)(2)(B)(i)-(ii), for an Order dismissing Plaintiff David A. Fisher’s
                  9 Complaint (Dkt. 1) in its entirety with prejudice.
                 10         This Motion is made on the grounds that the Complaint fails to and cannot
                 11 state a claim for relief under Rule 12(b)(6) and 28 U.S.C. § 1915(e)(2)(B)(ii)
                 12 against TWDC or any other Defendant, and is frivolous under 28 U.S.C.
                 13 § 1915(e)(2)(B)(i) in that Plaintiff’s claims lack any arguable basis in law or fact.
                 14         Plaintiff’s First Cause of Action for Copyright Infringement asserts that the
                 15 television series mixed-ish infringes Plaintiff’s purported works—five episodes of
                 16 a series titled “MIXED.” Plaintiff’s First Cause of Action should be dismissed for
                 17 the following reasons:
                 18      • Plaintiff’s First Cause of Action for copyright infringement of Episodes 2
                 19         through 5 of “MIXED” fails because the judicially noticeable records of the
                 20         U.S. Copyright Office show that it has not granted Plaintiff any copyright
                 21         registrations for these works. Dismissal should be without leave to amend
                 22         because Plaintiff’s failure to obtain a registration prior to instituting this
                 23         action as required by the Copyright Act, 17 U.S.C. § 411(a), cannot be cured
                 24         by now registering the works and amending the Complaint.
                 25      • Plaintiff’s First Cause of Action for copyright infringement of Episode 1 of
                 26         “MIXED” against TWDC fails because Plaintiff has not pled facts plausibly
                 27         showing that TWDC copied Plaintiff’s work. The Complaint is devoid of
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                 2
13360201.4
                           MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 3 of 38 Page ID #:51



                  1         any facts plausibly stating any element of copyright infringement against
                  2         TWDC.
                  3      • Plaintiff’s First Cause of Action for copyright infringement of Episode 1 of
                  4         “MIXED” against TWDC and all other Defendants fails because the works,
                  5         which are incorporated by reference into the Complaint and also judicially
                  6         noticeable, establish that mixed-ish is, as a matter of law, not substantially
                  7         similar in protected expression to Episode 1 of “MIXED” under the extrinsic
                  8         test. Indeed, Plaintiff cannot show that the works share even similarities
                  9         probative of copying. Dismissal should be with prejudice, because Plaintiff
                 10         cannot alter the contents of these works, or the legal conclusion of the lack
                 11         of substantial and probative similarity, by further amendment.
                 12      • Plaintiff’s request for “Equitable Relief-Right of Attribution” fails for the
                 13         same reasons, and also because that the Copyright Act provides for a right of
                 14         attribution only as to certain works of visual art, not at issue in this case.
                 15         Plaintiff’s Second Cause of Action for Conversion fails to state a claim and
                 16 is frivolous because Plaintiff’s claim that Defendants converted his intellectual
                 17 property is preempted by the Copyright Act, 17 U.S.C. § 301(a). Dismissal should
                 18 be with prejudice because this legal defect cannot be cured by amendment.
                 19         Plaintiff’s claim that Defendants falsely represented the origin or authorship
                 20 of mixed-ish fails to state a claim and is frivolous because it is precluded by the
                 21 Supreme Court’s decision in Dastar Corp. v. Twentieth Century Fox Film Corp.,
                 22 539 U.S. 23 (2003), and is preempted by the Copyright Act, 17 U.S.C. § 301(a).
                 23 Dismissal should be with prejudice because this legal defect cannot be cured by
                 24 amendment.
                 25         Because the fatal deficiencies in Plaintiff’s Complaint apply to all
                 26 Defendants, the Court should dismiss Plaintiff’s action in its entirety as to all
                 27 Defendants, without leave to amend. Furthermore, because Plaintiff’s claim lack
    Mitchell     28 any arguable basis in law or in fact, the Court should certify in writing that any
  Silberberg &
   Knupp LLP
                                                                 3
13360201.4
                           MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 4 of 38 Page ID #:52



                  1 appeal would not be taken in good faith under 28 U.S.C. § 1915(a)(3).
                  2        This Motion is based upon this Notice of Motion and Memorandum of
                  3 Points and Authorities; the concurrently filed Request for Judicial Notice and
                  4 exhibits thereto; the concurrently filed Notice of Lodging and exhibits thereto; the
                  5 concurrently filed Declarations of Elaine K. Kim and Celeste de los Santos in
                  6 Support of the Request for Judicial Notice; all pleadings and other records on file
                  7 in this action; any other matters that may be judicially noticed; and such further
                  8 evidence and arguments as may be presented at or before the hearing on this
                  9 Motion.
                 10        This Motion is made following the conference between Plaintiff and counsel
                 11 for Defendant pursuant to L.R. 7-3, which took place on August 16 and 23, 2021.
                 12 See Declaration of Elaine K. Kim ¶10.
                 13 DATED: August 26, 2021                MITCHELL SILBERBERG & KNUPP LLP
                 14
                                                          By: /s/ Elaine K. Kim
                 15                                           Elaine K. Kim
                                                              Attorneys for Defendant
                 16                                           The Walt Disney Company

                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                               4
13360201.4
                           MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 5 of 38 Page ID #:53



                  1                                       TABLE OF CONTENTS
                  2                                                                                                              Page
                  3
                      MEMORANDUM OF POINTS AND AUTHORITIES.........................................13
                  4
                  5 I.       INTRODUCTION .........................................................................................13

                  6 II.      FACTUAL BACKGROUND .......................................................................15
                  7          A.      Plaintiff’s Complaint ...........................................................................15
                  8
                             B.      Judicially Noticeable Facts and the Works Incorporated by
                  9                  Reference into the Complaint .............................................................17
                 10                  1.       The Copyright Office Has Not Granted Registrations to
                 11                           Plaintiff for “MIXED” Episodes 2 Through 5 .........................18
                                     2.       “MIXED” Episode 1 and mixed-ish .........................................19
                 12                           a.     “MIXED” Episode 1 ......................................................19
                 13                           b.     mixed-ish.........................................................................20

                 14 III.     LEGAL STANDARDS .................................................................................21
                 15 IV.      THE FIRST CAUSE OF ACTION FOR COPYRIGHT
                 16          INFRINGEMENT FAILS FOR SEVERAL REASONS..............................22

                 17          A.      Plaintiff Cannot State a Claim for Infringement of “MIXED”
                                     Episodes 2 Through 5 .........................................................................24
                 18
                 19          B.      Plaintiff Has Not Plausibly Stated Any Claim Against TWDC ......... 26
                 20          C.      In Any Event, Plaintiff Cannot State a Claim for Infringement of
                                     “MIXED” Episode 1 ...........................................................................27
                 21
                 22 V.       THE SECOND CAUSE OF ACTION FOR CONVERSION IS
                             PREEMPTED BY THE COPYRIGHT ACT ...............................................33
                 23
                      VI.    PLAINTIFF’S CLAIM OF FALSE REPRESENTATION IS BARRED
                 24
                             BY DASTAR AND PREEMPTED BY THE COPYRIGHT ACT ............... 34
                 25
                      VII. THE ENTIRE ACTION AGAINST ALL DEFENDANTS SHOULD BE
                 26        DISMISSED WITHOUT LEAVE TO AMEND ..........................................36
                 27
                    VIII. THE COURT SHOULD CERTIFY THAT ANY APPEAL MAY NOT
    Mitchell     28       BE TAKEN IN FORMA PAUPERIS ............................................................37
  Silberberg &
   Knupp LLP
                                                                             5
13360201.4
                            MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 6 of 38 Page ID #:54



                  1                                       TABLE OF CONTENTS
                                                               (continued)
                  2
                                                                                                                               Page
                  3
                      IX.   CONCLUSION .............................................................................................38
                  4
                  5
                  6
                  7
                  8
                  9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                           6
13360201.4
                            MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 7 of 38 Page ID #:55



                  1                                        TABLE OF AUTHORITIES
                  2                                                                                                             Page(s)
                  3                                                         CASES
                  4 Abagninin v. AMVAC Chem. Corp.,
                      545 F.3d 733 (9th Cir. 2008) .............................................................................. 25
                  5
                  6 Abdullah v. Walt Disney Co.,
                      2016 WL 5380930 (C.D. Cal. Mar. 14, 2016), aff’d, 714 F. App’x
                  7   758 (9th Cir. 2018) ............................................................................................. 11
                  8
                    Adams v. Paramount Pictures Corp.,
                  9   2009 WL 10671572 (C.D. Cal. Jan. 6, 2009)..................................................... 22
                 10 Adams v. Warner Bros. Pictures Network,
                 11    2007 WL 1959022 (E.D.N.Y. June 29, 2007), aff’d, 289 F. App’x
                       456 (2d Cir. 2008) .............................................................................................. 15
                 12
                 13 Alexander v. Murdoch,
                       2011 WL 2802899 (S.D.N.Y. May 27, 2011) .................................................... 19
                 14
                    Anderson v. Paramount Pictures Corp.,
                 15    617 F. Supp. 1 (C.D. Cal. 1985) ......................................................................... 17
                 16
                    Ashcroft v. Iqbal,
                 17    556 U.S. 662 (2009) ................................................................................. 9, 10, 14
                 18 Astor-White v. Strong,
                 19    2019 WL 3017684 (C.D. Cal. June 14, 2019), aff’d, 817 F. App’x
                       502 (9th Cir. 2020) ............................................................................................. 11
                 20
                 21 Attia v. Soc’y of the N.Y. Hosp.,
                       201 F.3d 50 (2d Cir.1999) .................................................................................. 15
                 22
                    Basile v. Sony Pictures Entm’t Inc.,
                 23    2014 WL 12521344 (C.D. Cal. Aug. 19, 2014), aff’d, 678 F. App’x
                 24    473 (9th Cir. 2017) ............................................................................................. 12
                 25 Benay v. Warner Bros. Entm’t, Inc.,
                 26    607 F.3d 620 (9th Cir. 2010), overruled on other grounds by
                       Skidmore v. Led Zeppelin, 952 F.3d 1051 (9th Cir. 2020) ........................... 16, 18
                 27
                    Berkic v. Crichton,
    Mitchell     28
  Silberberg &         761 F.2d 1289 (9th Cir. 1985) ...................................................................... 16, 17
   Knupp LLP
                                                                 7
13360201.4
                               MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 8 of 38 Page ID #:56



                  1                                        TABLE OF AUTHORITIES
                                                                 (continued)
                  2
                                                                                                                                Page(s)
                  3
                       Carlini v. Paramount Pictures Corp.,
                  4      2021 WL 911684 (C.D. Cal. Feb. 2, 2021) ........................................................ 20
                  5
                       Cavalier v. Random House, Inc.,
                  6      297 F.3d 815 (9th Cir. 2002) ........................................................................ 16, 17
                  7 Christianson v. W. Pub. Co.,
                  8   149 F.2d 202 (9th Cir. 1945) .............................................................................. 11
                  9 Dastar Corp. v. Twentieth Century Fox Film Corp.,
                 10   539 U.S. 23 (2003) ............................................................................. 3, 22, 23, 24

                 11 Edwards v. Cinelou Films, LLC,
                       2016 WL 9686986 (C.D. Cal. June 22, 2016), aff’d, 696 F. App’x
                 12
                       270 (9th Cir. 2017) ............................................................................................. 12
                 13
                    Esplanade Prods., Inc. v. Walt Disney Co.,
                 14    2017 WL 5635027 (C.D. Cal. Nov. 8, 2017), aff’d, 768 F. App’x
                 15    732 (9th Cir. 2019) ............................................................................................. 11

                 16 Evans v. McCoy-Harris,
                       2019 WL 1002512 (C.D. Cal. Jan. 4, 2019)....................................................... 14
                 17
                 18 Fillmore v. Blumhouse Prods., LLC,
                       2017 WL 4708018 (C.D. Cal. July 7, 2017), aff’d, 771 F. App’x
                 19    756 (9th Cir. 2019) ......................................................................................... 6, 11
                 20
                    Fisher v. Nissel,
                 21    No. 2:20-cv-02088-CBM ..................................................................................... 3
                 22 Fourth Estate Public Benefit Corp. v. Wall-Street.com, LLC,
                 23   139 S. Ct. 881 (2019).......................................................................................... 13
                 24 Franklin v. Murphy,
                       2013 WL 1210562 (D. Mont. Mar. 25, 2013) .................................................... 25
                 25
                 26 Funky Films, Inc. v. Time Warner Entm’t Co., L.P.,
                       462 F.3d 1072 (9th Cir. 2006), overruled on other grounds by
                 27    Skidmore v. Led Zeppelin, 952 F.3d 1051 (9th Cir. 2020) ..................... 17, 18, 19
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                                8
13360201.4
                               MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 9 of 38 Page ID #:57



                  1                                        TABLE OF AUTHORITIES
                                                                 (continued)
                  2
                                                                                                                              Page(s)
                  3
                       Fuzzy Logic Prods., Inc. v. Trapflix, LLC,
                  4      2015 WL 12791508 (C.D. Cal. Nov. 20, 2015) ................................................. 14
                  5
                       Gadh v. Spiegel,
                  6      2014 WL 1778950 (C.D. Cal. Apr. 2, 2014) ...................................................... 11
                  7 Gary Friedrich Enterprises, LLC v. Marvel Enterprises, Inc.,
                  8   713 F. Supp. 2d 215 (S.D.N.Y. 2010) ................................................................ 24
                  9 Heusey v. Emmerich,
                 10    2015 WL 12765115 (C.D. Cal. Apr. 9, 2015), aff’d, 692 F. App’x
                       928 (9th Cir. 2017) ....................................................................................... 12, 18
                 11
                    Hoff v. Walt Disney Pictures,
                 12
                       2019 WL 6329368 (C.D. Cal. Aug. 19, 2019) ............................................. 22, 24
                 13
                    in Dunn v. Castro,
                 14    621 F.3d 1196 (9th Cir. 2010) .............................................................................. 5
                 15
                    In re iPhone Application Litig.,
                 16    2011 WL 4403963 (N.D. Cal. Sept. 20, 2011)................................................... 14
                 17 Izmo, Inc. v. Roadster, Inc.,
                 18    2019 WL 2359228 (N.D. Cal. June 4, 2019) ..................................................... 13
                 19 Lahiri v. Universal Music & Video Distribution Corp.,
                      2006 WL 6030551 (C.D. Cal. Mar. 24, 2006) ................................................... 20
                 20
                 21 Laws v. Sony Music Entm’t, Inc.,
                      448 F.3d 1134 (9th Cir. 2006) ............................................................................ 21
                 22
                    Malibu Media, LLC v. Doe,
                 23
                      2019 WL 1454317 (S.D.N.Y. Apr. 2, 2019) ...................................................... 13
                 24
                    Malibu Textiles, Inc. v. Label Lane Int’l, Inc.,
                 25   922 F.3d 946 (9th Cir. 2019) .............................................................................. 12
                 26
                    Marcus v. ABC Signature Studios, Inc.,
                 27   279 F. Supp. 3d 1056 (C.D. Cal. 2017) ........................................................ 16, 20
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                               9
13360201.4
                               MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 10 of 38 Page ID #:58



                  1                                        TABLE OF AUTHORITIES
                                                                 (continued)
                  2
                                                                                                                                Page(s)
                  3
                    Masterson v. Walt Disney Co.,
                  4   2019 WL 2879877 (C.D. Cal. May 8, 2019), aff’d, 821 F. App’x
                  5   779 (9th Cir. 2020) ............................................................................................. 11
                  6 Mattel, Inc. v. MGA Entm’t, Inc.,
                  7   616 F.3d 904 (9th Cir. 2010) .............................................................................. 18

                  8 Mir v. Little Co. of Mary Hosp.,
                       844 F.2d 646 (9th Cir. 1988) ................................................................................ 5
                  9
                 10 Montgomery v. Kennerly,
                       2013 WL 1209935 (D. Mont. Mar. 4, 2013) ...................................................... 25
                 11
                    Olson v. Nat’l Broad. Co.,
                 12
                       855 F.2d 1446 (9th Cir. 1988) ...................................................................... 18, 20
                 13
                    Peter F. Gaito Arch., LLC v. Simone Dev. Corp.,
                 14    602 F.3d 57 (2d Cir. 2010) ................................................................................... 6
                 15
                    Rentmeester v. Nike, Inc.,
                 16    883 F.3d 1111 (9th Cir. 2018), overruled on other grounds by
                       Skidmore v. Led Zeppelin, 952 F.3d 1051 (9th Cir. 2020) ... 10, 11, 14, 15, 16, 24
                 17
                 18 Ricketts v. Haah,
                       2013 WL 3242947 (C.D. Cal. June 26, 2013)...................................................... 5
                 19
                    Rimini St., Inc. v. Oracle Int’l Corp.,
                 20
                       2017 WL 4227939 (D. Nev. Sept. 22, 2017) ..................................................... 24
                 21
                    Robertson v. Dean Witter Reynolds, Inc.,
                 22    749 F.2d 530 (9th Cir. 1984) .............................................................................. 10
                 23
                    Rosado v. Roman,
                 24    2017 WL 3473177 (D. Or. Aug. 11, 2017) ........................................................ 25
                 25 Salt Optics, Inc. v. Jand, Inc.,
                 26    2011 WL 13055856 (C.D. Cal. Mar. 4, 2011) ................................................... 24
                 27 Schkeiban v. Cameron,
    Mitchell     28    2012 WL 5636281 (C.D. Cal. Oct. 4, 2012), aff’d, 566 F. App’x
  Silberberg &         616 (9th Cir. 2014) ............................................................................................. 12
   Knupp LLP
                                                                       10
13360201.4
                               MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 11 of 38 Page ID #:59



                  1                                         TABLE OF AUTHORITIES
                                                                  (continued)
                  2
                                                                                                                                  Page(s)
                  3
                    Shame On You Prods., Inc v. Elizabeth Banks,
                  4    120 F. Supp. 3d 1123 (C.D. Cal. 2015), aff’d, 690 F. App’x 519
                  5    (9th Cir. 2017) .............................................................................................. 11, 20
                  6 Silas v. Home Box Off., Inc.,
                  7     201 F. Supp. 3d 1158 (C.D. Cal. 2016), aff’d, 713 F. App’x 626
                        (9th Cir. 2018) .............................................................................................. 12, 18
                  8
                    Silverton v. Dep’t of Treasury of U.S. of Am.,
                  9
                        644 F.2d 1341 (9th Cir. 1981) ............................................................................ 25
                 10
                    Sprewell v. Golden State Warriors,
                 11     266 F.3d 979 (9th Cir.), opinion amended on denial of reh’g, 275
                 12     F.3d 1187 (9th Cir. 2001) ............................................................................... 5, 15

                 13 Suess v. Obama,
                       2017 WL 1371289 (C.D. Cal. Mar. 10, 2017) ................................................... 10
                 14
                 15 Tanksley v. Daniels,
                       902 F.3d 165 (3d Cir. 2018) ............................................................................... 18
                 16
                    Tellabs, Inc. v. Makor Issues & Rts., Ltd.,
                 17
                       551 U.S. 308 (2007) ............................................................................................. 5
                 18
                    Thomas v. Walt Disney Co.,
                 19    2008 WL 425647 (N.D. Cal. Feb. 14, 2008), aff’d, 337 F. App’x
                 20    694 (9th Cir. 2009) ......................................................................................... 7, 12
                 21 UAB “Planner 5D” v. Facebook, Inc.,
                      2019 WL 6219223 (N.D. Cal. Nov. 21, 2019) ................................................... 13
                 22
                 23 Van v. Cameron,
                      2011 WL 13121346 (S.D. Cal. Sept. 26, 2011), aff’d, 566 F. App’x
                 24   615 (9th Cir. 2014) ............................................................................................. 12
                 25
                    Washoutpan.com, LLC v. HD Supply Constr. Supply Ltd.,
                 26   2019 WL 9050859 (C.D. Cal. Aug. 5, 2019) ..................................................... 13
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                                11
13360201.4
                               MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 12 of 38 Page ID #:60



                  1                                           TABLE OF AUTHORITIES
                                                                    (continued)
                  2
                                                                                                                                       Page(s)
                  3
                    White v. Twentieth Century Fox Corp.,
                  4   2012 WL 13008330 (C.D. Cal. Apr. 11, 2012), aff’d, 572 F. App’x
                  5   475 (9th Cir. 2014) ............................................................................................. 12
                  6 Wild v. NBC Universal, Inc.,
                  7    2011 WL 13272427 (C.D. Cal. June 28, 2011), aff’d, 513 F. App’x
                       640 (9th Cir. 2013) ............................................................................................. 12
                  8
                                                                         STATUTES
                  9
                    17 U.S.C.
                 10    § 101 ................................................................................................................... 21
                 11    § 102 ............................................................................................................. 21, 22
                       § 103 ................................................................................................................... 21
                 12    § 106 ................................................................................................................... 22
                 13    § 301(a) ..................................................................................................... 2, 21, 23
                       § 411(a) ..................................................................................................... 1, 12, 13
                 14
                 15 28 U.S.C.
                       § 1915(a)(3) .............................................................................................. 3, 25, 26
                 16    § 1915(e)(2)(B) ............................................................................................... 1, 10
                 17    § 1915(e)(2)(B)(ii) .............................................................................................. 10

                 18                                                  OTHER AUTHORITIES
                 19 Federal Rule of Civil Procedure
                       Rule 12(b)(6) ................................................................................ 1, 5, 6, 9, 10, 11
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                                   12
13360201.4
                                MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 13 of 38 Page ID #:61



                  1                MEMORANDUM OF POINTS AND AUTHORITIES
                  2 I.      INTRODUCTION
                  3         Plaintiff David A. Fisher claims that the ABC television series, mixed-ish,
                  4 allegedly copied the “concept” of his five-episode YouTube series, “MIXED.”
                  5 Plaintiff’s Complaint purports to assert causes of action for copyright infringement,
                  6 conversion, and false representation of mixed-ish’s origin or authorship.
                  7         The Complaint fails to state any cause of action against Defendant The Walt
                  8 Disney Company (“TWDC”) under Federal Rule of Civil Procedure 12(b)(6). It
                  9 also fails to state a claim and is frivolous under 28 U.S.C. § 1915(e)(2)(B)(i)-(ii),
                 10 which applies because Plaintiff is proceeding in forma pauperis. For the following
                 11 reasons, the entire Complaint should be dismissed as to TWDC and all other
                 12 Defendants, without leave to amend.
                 13         Plaintiff’s First Cause of Action for Copyright Infringement of Episodes 2
                 14 through 5 of “MIXED” fails to state a claim and lacks any arguable basis in law or
                 15 fact because the judicially noticeable records of the U.S. Copyright Office show
                 16 that Plaintiff did not obtain copyright registrations for these works prior to
                 17 instituting this action as required by the Copyright Act, 17 U.S.C. § 411(a). As the
                 18 Supreme Court has held, a completed registration is a precondition to instituting an
                 19 action for copyright infringement. Plaintiff’s claim regarding “MIXED” Episodes
                 20 2 through 5 should be dismissed without leave to amend, because Plaintiff cannot
                 21 cure his failure to satisfy this precondition by now registering these works.
                 22         Plaintiff’s First Cause of Action for Copyright Infringement of Episode 1 of
                 23 “MIXED” fails to state a claim and is frivolous for several, independently
                 24 sufficient, reasons. As an initial matter, Plaintiff has not alleged facts plausibly
                 25 showing that TWDC copied “MIXED” Episode 1. Indeed, the Complaint contains
                 26 no facts whatsoever regarding TWDC’s involvement with mixed-ish.
                 27         Plaintiff’s claim fails also because he has not plausibly pled any substantial
    Mitchell     28 similarity, or even probative similarity, between “MIXED” Episode 1 and mixed-
  Silberberg &
   Knupp LLP
                                                                13
13360201.4
                            MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 14 of 38 Page ID #:62



                  1 ish. Plaintiff’s bald assertion of infringement is belied by his own allegations. He
                  2 alleges that “MIXED” is “about a bi-racial conservative female who moves home
                  3 after completion of college” “to reside with her liberal parents.” Dkt. 1 (“Compl.”)
                  4 ¶¶1, 21. He alleges that mixed-ish had an entirely different concept—the “concept
                  5 of a bi-racial female” or a “female lead” returning home to reside with
                  6 “conservative parents” or “conservative father-in-law.” Id. ¶¶31, 6 (emphases
                  7 added). In any event, such general concepts are not protectable by copyright.
                  8         The works themselves—which are properly considered by the Court on this
                  9 Motion pursuant to the incorporation-by-reference and judicial notice doctrines—
                 10 establish that they do not share even similarities probative of copying, and are not
                 11 substantially similar in protected expression as a matter of law. The works are
                 12 extremely different even on a basic, unprotectable level. “MIXED” Episode 1 is
                 13 about a very conservative biracial woman who returns home, works at her mother’s
                 14 entertainment agency, and clashes with her liberal parents. The mixed-ish show
                 15 tells the story of a biracial twelve-year-old girl, her two siblings, and their hippie
                 16 liberal parents, as they move from their utopian commune into the “real world” of
                 17 Reagan-era America. The works are radically different in every aspect of the
                 18 extrinsic test. The absence of substantial similarity in protected expression compels
                 19 dismissal of the claim with prejudice because Plaintiff cannot alter this legal defect
                 20 by amendment. Plaintiff’s request for “Equitable Relief-Right of Attribution” fails
                 21 for the same reasons, and also because that the Copyright Act provides for a right
                 22 of attribution only as to certain works of visual art, not at issue here.
                 23         Plaintiff’s Second Cause of Action for Conversion fails to state a claim and
                 24 is frivolous because it is preempted by the Copyright Act, 17 U.S.C. § 301(a).
                 25 Plaintiff’s conversion claim arises entirely out of his allegations that Defendants
                 26 infringed his rights of reproduction and exploitation of “MIXED.” Plaintiff cannot
                 27 cure this legal defect by amendment, and therefore, the Second Cause of Action
    Mitchell     28 should be dismissed with prejudice.
  Silberberg &
   Knupp LLP
                                                                14
13360201.4
                            MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 15 of 38 Page ID #:63



                  1         Finally, Plaintiff claims that mixed-ish falsely represents its origin or
                  2 authorship. This claim fails as a matter of law because it is precluded by the
                  3 Supreme Court’s decision in Dastar Corp. v. Twentieth Century Fox Film Corp.,
                  4 539 U.S. 23, 34 (2003), and preempted by the Copyright Act. This claim should
                  5 therefore be dismissed with prejudice.
                  6         Because the fatal deficiencies in Plaintiff’s Complaint apply to all
                  7 Defendants, the Court should dismiss this action in its entirety as to all Defendants,
                  8 without leave to amend. Furthermore, because Plaintiff’s claims lack any arguable
                  9 basis in law or in fact, the Court should certify in writing that any appeal would not
                 10 be taken in good faith under 28 U.S.C. § 1915(a)(3).
                 11 II.     FACTUAL BACKGROUND
                 12         A.     Plaintiff’s Complaint
                 13         Plaintiff filed his Complaint on July 19, 2021. See Dkt. 1 (“Compl.”). His
                 14 Request to Proceed In Forma Pauperis was granted on August 2, 2012. See Dkt.
                 15 10. Plaintiff previously filed a similar action, Fisher v. Nissel, No. 2:20-cv-02088-
                 16 CBM (KSx). After TWDC filed a motion to dismiss on many of the same grounds,
                 17 including the failure to obtain a copyright registration, Plaintiff filed a Notice of
                 18 Voluntary Dismissal of the entire case without prejudice.
                 19         Plaintiff claims to have created a five-episode series titled “MIXED,” which
                 20 he premiered on the YouTube network commencing in March 2014. See Compl.
                 21 ¶1. Plaintiff alleges that “MIXED” is “a comedy about a bi-racial conservative
                 22 female who moves home after completion of college” “to reside with her liberal
                 23 parents . . . .” Id. ¶¶1, 21; see also id. ¶41. Plaintiff alleges that he “has a registered
                 24 US Copyright, Registration number PA 2-265-745.” Id. ¶¶1, 19, 40.
                 25         Plaintiff’s First Cause of Action for Copyright Infringement claims that
                 26 “Defendants, and each of them, copied Plaintiff’s comedy series named MIXED as
                 27 though they created it as an original intellectual property and retitled it MIXED-
    Mitchell     28 ISH,” which aired on ABC Network in September 2019. Compl. ¶¶28, 6. However,
  Silberberg &
   Knupp LLP
                                                                 15
13360201.4
                            MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 16 of 38 Page ID #:64



                  1 Plaintiff then alleges that just two of the Defendants, E. Brian Dobbins and Angela
                  2 Nissel, “cannot deny that they had access to Plaintiff’s original intellectual
                  3 property named MIXED” and “clearly infringed upon Plaintiff’s ownership rights
                  4 and attempted to make some changes to adapt and produce MIXED-ISH as if they
                  5 created the comedy series.” Id. ¶¶30, 33. And although Plaintiff alleges that his
                  6 work involved a conservative female character moving back home to reside with
                  7 her liberal parents, he alleges that mixed-ish incorporated the “concept of a bi-
                  8 racial female returning home to reside with conservative parents after completion
                  9 of college.” Id. ¶31. Plaintiff has alleged no other articulable similarities. See id.
                 10 ¶49 (conclusorily alleging that mixed-ish copied MIXED, “including its themes,
                 11 structure, setting, overall story and plot arcs, specific plot devices, interpersonal
                 12 twists, dialogue, sequenced [sic] of events[,] character identities, character
                 13 personalities, character relationships, character interaction, character development,
                 14 character idiosyncrasies assigned to the same respective roles in each of the
                 15 episodes”).
                 16         The Complaint contains no facts regarding TWDC’s alleged copying of
                 17 “MIXED” or involvement with the mixed-ish television series. Plaintiff does not
                 18 allege that he sent “MIXED” to, or had any interactions with, TWDC (or any other
                 19 entity Defendant). Plaintiff alleges only that TWDC wholly owns ABC Network
                 20 and Disney ABC Studios. See Compl. ¶¶11, 12.
                 21         Plaintiff’s Second Cause of Action for Conversion is premised on the same
                 22 allegations as the First Cause of Action for Copyright Infringement. Plaintiff
                 23 alleges that he created “an intellectual property named MIXED” and that
                 24 “Defendants stole the MIXED comedy series from Plaintiff and converted the
                 25 same to their own use, as if they created the concept for what is now known as
                 26 MIXED-ISH.” Compl. ¶¶40, 45. Plaintiff asserts that “[t]he creation and depiction
                 27 of the bi-racial female character” in mixed-ish “is blatant plagiarism and
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                16
13360201.4
                            MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 17 of 38 Page ID #:65



                  1 misappropriation and theft of Plaintiff’s original female character (Samantha
                  2 Hoffman) behavior, lifestyle and depiction.” Id. ¶47.
                  3         Finally, although not delineated as a cause of action in the body of the
                  4 Complaint, Plaintiff claims that “Defendants, among other things falsely
                  5 represented that the script depicting various characters in MIXED-ISH was written
                  6 and created by Kenya Barris, Peter Saji, and Tracee Ellis Ross, when in fact they
                  7 acted more like a crude transcription service merely redrafting Plaintiff’s depiction
                  8 of the character Samantha Hoffman from the series MIXED.” Compl. ¶54.
                  9         B.     Judicially Noticeable Facts and the Works Incorporated by
                 10                Reference into the Complaint
                 11         In ruling on a motion to dismiss, a court properly considers matters that are
                 12 judicially noticeable and documents incorporated into the complaint by reference.
                 13 See Tellabs, Inc. v. Makor Issues & Rts., Ltd., 551 U.S. 308, 322 (2007) (“courts
                 14 must consider the complaint in its entirety, as well as other sources courts
                 15 ordinarily examine when ruling on Rule 12(b)(6) motions to dismiss, in particular,
                 16 documents incorporated into the complaint by reference, and matters of which a
                 17 court may take judicial notice”), cited in Dunn v. Castro, 621 F.3d 1196, 1205 n. 6
                 18 (9th Cir. 2010). The court “need not . . . accept as true allegations that contradict
                 19 matters properly subject to judicial notice or by exhibit” or “allegations that are
                 20 merely conclusory, unwarranted deductions of fact, or unreasonable inferences.”
                 21 Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.), opinion amended
                 22 on denial of reh’g, 275 F.3d 1187 (9th Cir. 2001).
                 23         In ruling on motions to dismiss in copyright cases, courts have taken judicial
                 24 notice that the U.S. Copyright Office has or has not granted a copyright registration
                 25 for a work to the plaintiff. See, e.g., Ricketts v. Haah, 2013 WL 3242947, at *2
                 26 (C.D. Cal. June 26, 2013) (taking judicial notice that “according to the Copyright
                 27 Office database, Plaintiffs have not registered any copyrights”). Such facts are the
    Mitchell     28 proper subject of judicial notice because they are matters of public record. See Mir
  Silberberg &
   Knupp LLP
                                                               17
13360201.4
                           MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 18 of 38 Page ID #:66



                  1 v. Little Co. of Mary Hosp., 844 F.2d 646, 649 (9th Cir. 1988) (“it is proper for the
                  2 district court to ‘take judicial notice of matters of public record outside the
                  3 pleadings’ and consider them for purposes of the motion to dismiss”).
                  4         Courts also routinely deem as incorporated by reference, and/or take judicial
                  5 notice of, the allegedly infringed and allegedly infringing works on motions to
                  6 dismiss. See Fillmore v. Blumhouse Prods., LLC, 2017 WL 4708018, at *2 (C.D.
                  7 Cal. July 7, 2017) (“Courts in the Ninth Circuit have applied this legal standard to
                  8 resolve motions to dismiss copyright claims, allowing defendants to introduce the
                  9 copyrighted work and the infringing work that were not included but referenced in
                 10 the complaint.”) (collecting cases), aff’d, 771 F. App’x 756 (9th Cir. 2019); see
                 11 also cases cited infra at 23-24 n. 3. “In copyright infringement actions, the works
                 12 themselves supersede and control contrary descriptions of them, including any
                 13 contrary allegations, conclusions or descriptions of the works contained in the
                 14 pleadings.” Peter F. Gaito Arch., LLC v. Simone Dev. Corp., 602 F.3d 57, 64 (2d
                 15 Cir. 2010) (Rule 12(b)(6) dismissal; citation and quotations omitted).
                 16               1.     The Copyright Office Has Not Granted Registrations to
                 17                      Plaintiff for “MIXED” Episodes 2 Through 5
                 18         Plaintiff purports to assert a claim for copyright infringement of all five
                 19 episodes of “MIXED.” However, the Copyright Office has not granted copyright
                 20 registrations to Plaintiff for Episodes 2 through 5. As further discussed in TWDC’s
                 21 Request for Judicial Notice (“RJN”), this fact is the proper subject of judicial
                 22 notice, because it can be accurately and readily determined from the Copyright
                 23 Office’s public records. TWDC has submitted as RJN Exhibits A through G true
                 24 and correct copies of the Copyright Office’s records, which establish that PA 2-
                 25 265-745—the only registration number cited in the Complaint—covers only
                 26 Episode 1 of “MIXED” (a video of approximately 6 and synopsis), and that the
                 27 Copyright Office has not granted registrations for Episodes 2 through 5. See
    Mitchell     28 Declaration of Elaine K. Kim in Support of RJN ¶¶2-9.
  Silberberg &
   Knupp LLP
                                                               18
13360201.4
                           MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 19 of 38 Page ID #:67



                  1               2.    “MIXED” Episode 1 and mixed-ish
                  2        As further discussed in the RJN, the contents of “MIXED” Episode 1 and
                  3 mixed-ish are also properly considered by the Court, because they are incorporated
                  4 by reference into the Complaint and are also judicially noticeable. E.g., Thomas v.
                  5 Walt Disney Co., 2008 WL 425647, at *2 n. 1 (N.D. Cal. Feb. 14, 2008) (taking
                  6 judicial notice of copyright deposit of plaintiff’s work on file with Copyright
                  7 Office, and defendant’s motion picture), aff’d, 337 F. App’x 694 (9th Cir. 2009).
                  8 TWDC has submitted as RJN Exhibit F a true and correct copy of the Copyright
                  9 Office’s deposit copy of Plaintiff’s “MIXED” Episode 1, Registration number PA
                 10 2-265-745. 1 TWDC has submitted as RJN Exhibit H a true and correct copy of
                 11 mixed-ish Season 1. See Declaration of Celeste de los Santos in support of RJN.
                 12                     a.     “MIXED” Episode 1
                 13        The deposit copy for Registration number PA 2-265-745 (RJN Ex. F)
                 14 consists of “MIXED” Episode 1, which is about 6 minutes in length, and a one-
                 15 page synopsis. As stated in the synopsis, “MIXED” “is a single-camera comedy
                 16 about Samantha Hoffman (Vanessa Simmons), a bi-racial conservative who moves
                 17 back home with her liberal parents after obtaining her master’s degree.”
                 18         Episode 1 opens with interviews of Samantha and her parents, Florence and
                 19 Frank. To her father’s dismay, Samantha declares that just because she is African-
                 20 American does not mean she has to vote “Democrat”—or as she calls them,
                 21 “libertards.” Samantha explains to the camera that she is a conservative; she wants
                 22 her taxes low, loves the Lord, and plans on abstaining from sex until marriage.
                 23         In the next scene, Frank, Samantha, and Florence arrive in the parking lot of
                 24 Florence’s entertainment agency. Florence is a top agent, and Samantha is now
                 25 reluctantly going to be working for her. Samantha disapproves of her mother’s
                 26
                 27
                      1
    Mitchell     28 – The copyright registration for PA 2-265-745 states the title of the work as “Mixed
                      Episode 1.” See RJN Ex. B.
  Silberberg &
   Knupp LLP
                                                            19
13360201.4
                           MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 20 of 38 Page ID #:68



                  1 wild ways, remarking that the last thing she remembers is Florence trying to
                  2 convince her to take a tequila shot off of Florence’s navel.
                  3         There is immediate hatred between Samantha and Florence’s assistant, Amy.
                  4 Amy tells the camera she is not threatened by Samantha because Samantha is
                  5 Black and the town is supposed to be run by white liberal women like Amy.
                  6 Samantha claims to Amy that she has tons of valuable work experience, but a
                  7 flashback reveals that this experience consists of working on Romney’s 2012
                  8 campaign. The flashback shows the campaign team leader referring to women as
                  9 “ovaries” and to Samantha as “Beyoncé,” but Samantha does not seem to mind.
                 10         Amy is interested in a new coworker, Milton Sneed. It turns out that
                 11 Samantha knows Milton from a long time ago, and Florence—who thinks her
                 12 daughter needs to have fun—has hired him specifically for Samantha. However,
                 13 Samantha thinks of Milton as a brother and says that she is interested in success,
                 14 not romance. Episode 1 ends with interviews of Samantha and her parents, in
                 15 which Samantha comments that she does not believe in Obamacare.
                 16                     b.     mixed-ish
                 17         Mixed-ish (RJN Ex. H) tells the story of a girl named Rainbow “Bow”
                 18 Johnson, her two younger siblings Johan and Santamonica, and their parents Paul
                 19 and Alicia. Season 1 consists of 23 episodes, each about 20 minutes long.2
                 20         Episode 1, titled “Becoming Bow,” opens with Bow as an adult with her
                 21 husband and children. Bow’s husband wants the kids to watch a 1980s movie
                 22 called Breakin’. Bow has never seen it, which leads to talk about her upbringing in
                 23 a commune. Her husband asks how she ever survived her childhood. The question
                 24 prompts a shift to 1985, when Bow is twelve years old and living blissfully in the
                 25 commune where racism and sexism do not exist. However, that summer, her life
                 26 changes forever when the commune is raided by the government, and the family
                 27
                    2
    Mitchell
                      Plaintiff’s claim appears to be focused on Episode 1 of mixed-ish. TWDC has
                 28 submitted
  Silberberg &                  the entirety of Season 1 solely for completeness.
   Knupp LLP
                                                               20
13360201.4
                           MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 21 of 38 Page ID #:69



                  1 has to move into a rental property owned by Paul’s father Harrison in the “real
                  2 world” of Reagan-era America.
                  3          Bow’s idealistic hippie parents, Paul and Alicia, tell the children that if they
                  4 stay true to who they are, they won’t even notice they have left the commune. To
                  5 support the family, Alicia, who has a law degree, aspires to look for a firm where
                  6 she can try meaningful cases, and Paul wants to grow food to sell. Meanwhile, the
                  7 three kids go to their new school. They discover that the cafeteria is divided into
                  8 two sides—“Black Kids” and “White Kids”—and are confronted with the question,
                  9 “What are you weirdos mixed with?” They learn from their parents that having a
                 10 white dad and a Black mom is not necessarily the norm. Alicia’s sister Denise
                 11 thinks that Alicia and Paul are not preparing the kids well for the real world.
                 12          Alicia, Johan, and Santamonica decide to adapt. Alicia joins the plaintiff-
                 13 side law firm owned by Harrison. Johan dresses like a B-boy and joins the “Black
                 14 table,” while Santamonica dresses like Madonna and joins the “White table.” Bow
                 15 and Paul become upset with these changes. But Alicia tells Paul that whereas he
                 16 can be the way he is anywhere in the world, she cannot do that because outside the
                 17 commune, she is a Black woman. Paul realizes he has been holding Bow back, and
                 18 that they need to adapt, too. Paul and Alicia tell Bow that whatever she does, they
                 19 will not think she is giving up on either of them.
                 20          Over the course of the season, the Johnson family learns to thrive in their
                 21 new world outside the commune, while keeping true to their progressive values.
                 22 For example, in Episode 2, Bow befriends a Latina classmate and starts her own
                 23 cafeteria table with her and Bow’s younger siblings.
                 24 III.     LEGAL STANDARDS
                 25          A complaint must be dismissed pursuant to Rule 12(b)(6) unless it provides
                 26 sufficient facts that, if “accepted as true, . . . ‘state a claim to relief that is plausible
                 27 on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.
    Mitchell     28 v. Twombly, 550 U.S. 544, 570 (2007)). This is “a context-specific task that
  Silberberg &
   Knupp LLP
                                                                  21
13360201.4
                            MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 22 of 38 Page ID #:70



                  1 requires the reviewing court to draw on its judicial experience and common sense.”
                  2 Id. at 679. A claim must also be dismissed if it is not legally viable. See id. at 676-
                  3 77, 682-83 (claim of supervisory liability failed as a matter of law); see Robertson
                  4 v. Dean Witter Reynolds, Inc., 749 F.2d 530, 534 (9th Cir. 1984) (“A complaint
                  5 may be dismissed as a matter of law for one of two reasons: (1) lack of a
                  6 cognizable legal theory or (2) insufficient facts under a cognizable legal claim.”).
                  7         When, as here, a plaintiff is proceeding in forma pauperis, the governing
                  8 statute provides: “Notwithstanding any filing fee, or any portion thereof, that may
                  9 have been paid, the court shall dismiss the case at any time if the court determines
                 10 that . . . the action or appeal—(i) is frivolous or malicious; [or] (ii) fails to state a
                 11 claim on which relief may be granted. . . .” 28 U.S.C. § 1915(e)(2)(B) (emphasis
                 12 added). The pleading standard to avoid dismissal under § 1915(e)(2)(B)(ii) is
                 13 similar to that of Rule 12(b)(6). See, e.g., Suess v. Obama, 2017 WL 1371289, at
                 14 *1 (C.D. Cal. Mar. 10, 2017). The Court may also dismiss claims that are frivolous
                 15 because they are “‘based on an undisputably meritless legal theory’” or “clearly
                 16 baseless” factual contentions. Id. at *2 (dismissing case with prejudice as “there is
                 17 no reason to believe that the factual allegations could be remedied through more
                 18 specific pleadings as the claims are inherently frivolous”).
                 19 IV.     THE FIRST CAUSE OF ACTION FOR COPYRIGHT
                 20         INFRINGEMENT FAILS FOR SEVERAL REASONS
                 21         To state a claim for copyright infringement, Plaintiff must allege facts that
                 22 (1) he owns a valid copyright; and (2) TWDC copied protected aspects of his
                 23 expression. Rentmeester v. Nike, Inc., 883 F.3d 1111, 1116-17 (9th Cir. 2018),
                 24 overruled on other grounds by Skidmore v. Led Zeppelin, 952 F.3d 1051 (9th Cir.
                 25 2020). The second requisite element “has two distinct components: ‘copying’ and
                 26 ‘unlawful appropriation.’” Id. at 1117. For copying, Plaintiff must allege facts
                 27 plausibly showing that TWDC had access to his work, and that the works at issue
    Mitchell     28 share similarities probative of copying. See id.
  Silberberg &
   Knupp LLP
                                                                 22
13360201.4
                            MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 23 of 38 Page ID #:71



                  1         For unlawful appropriation, Plaintiff must “show that [defendants] copied
                  2 enough of [his work’s] protected expression to render their works ‘substantially
                  3 similar.’” Rentmeester, 883 F.3d at 1118. The inquiry of whether a plaintiff has
                  4 plausibly pled unlawful appropriation “requires [the court] to assess similarities . . .
                  5 as reflected in the objective details of the two works” under the extrinsic test. Id. at
                  6 1121. “[T]he extrinsic test’s application may be decided by the court as a matter of
                  7 law” on a motion to dismiss. Id. at 1118. Where the works are not substantially
                  8 similar under the extrinsic test, courts will dismiss copyright infringement claims
                  9 with prejudice under Rule 12(b)(6). See id. at 1123 (rejecting the plaintiff’s
                 10 argument that substantial similarity should not be assessed at the pleading stage;
                 11 “[d]ismissal is appropriate here because the [works] are properly before us and
                 12 thus ‘capable of examination and comparison,’” and “[n]othing disclosed during
                 13 discovery could alter the fact that the allegedly infringing works are as a matter of
                 14 law not substantially similar to [plaintiff’s work]”); Christianson v. W. Pub. Co.,
                 15 149 F.2d 202, 203 (9th Cir. 1945) (“There is ample authority for holding that when
                 16 the copyrighted work and the alleged infringement are both before the court,
                 17 capable of examination and comparison, non-infringement can be determined on a
                 18 motion to dismiss.”); Gadh v. Spiegel, 2014 WL 1778950, at *3 (C.D. Cal. Apr. 2,
                 19 2014) (“For fifty years, courts have followed this rather obvious principle and
                 20 dismissed copyright claims that fail from the face of the complaint (and in light of
                 21 all matters properly considered on a motion to dismiss).”). 3
                 22   3
                       See also, e.g., Masterson v. Walt Disney Co., 2019 WL 2879877 (C.D. Cal. May
                 23   8, 2019), aff’d, 821 F. App’x 779, 780-81 (9th Cir. 2020) (book/script and film;
                      “[t]he district court did not err by considering substantial similarity in a motion to
                 24   dismiss even though the works at issue are literary works” and without expert
                      discovery); Astor-White v. Strong, 2019 WL 3017684 (C.D. Cal. June 14, 2019),
                 25   aff’d, 817 F. App’x 502 (9th Cir. 2020) (treatment and television series);
                      Esplanade Prods., Inc. v. Walt Disney Co., 2017 WL 5635027 (C.D. Cal. Nov. 8,
                 26   2017), aff’d, 768 F. App’x 732 (9th Cir. 2019) (treatment/artwork and film);
                      Fillmore v. Blumhouse Prods., LLC, 2017 WL 4708018 (C.D. Cal. July 7, 2017),
                 27   aff’d, 771 F. App’x 756 (9th Cir. 2019) (manuscript and film); Abdullah v. Walt
                      Disney Co., 2016 WL 5380930 (C.D. Cal. Mar. 14, 2016), aff’d, 714 F. App’x 758
    Mitchell     28   (9th Cir. 2018) (book and film); Shame On You Prods., Inc v. Elizabeth Banks, 120
  Silberberg &
   Knupp LLP
                                                               23
13360201.4
                            MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 24 of 38 Page ID #:72



                  1         Here, Plaintiff’s claim that mixed-ish infringes “MIXED” Episodes 2
                  2 through 5 fails as a matter of law and is frivolous because Plaintiff cannot allege
                  3 the threshold element of ownership of a valid copyright. Plaintiff’s claim that
                  4 mixed-ish infringes “MIXED” Episode 1 fails as a matter of law and is frivolous
                  5 because he has not alleged, and cannot allege, copying or unlawful appropriation.
                  6         A.     Plaintiff Cannot State a Claim for Infringement of “MIXED”
                  7                Episodes 2 Through 5
                  8         Plaintiff’s claim for copyright infringement of “MIXED” Episodes 2 through
                  9 5 should be dismissed because he does not have a copyright registration for these
                 10 works. Dismissal should be without leave to amend because Plaintiff cannot
                 11 remedy this defect through a post-filing registration and amendment.
                 12         A copyright plaintiff “must plausibly allege [he] owns a valid copyright
                 13 registration for [his] work.” Malibu Textiles, Inc. v. Label Lane Int’l, Inc., 922 F.3d
                 14 946, 951 (9th Cir. 2019). This is a precondition for commencing an action for
                 15 infringement because the Copyright Act provides, with certain exceptions
                 16 inapplicable here, that “no civil action for infringement of the copyright in any
                 17 United States work shall be instituted until preregistration or registration of the
                 18 copyright claim has been made in accordance with this title.” 17 U.S.C. § 411(a).
                 19
                 20 F.  Supp. 3d 1123 (C.D. Cal. 2015), aff’d, 690 F. App’x 519 (9th Cir. 2017)
                    (screenplay and film); Silas v. Home Box Off., Inc., 201 F. Supp. 3d 1158 (C.D.
                 21 Cal.  2016), aff’d, 713 F. App’x 626 (9th Cir. 2018) (screenplay and television
                    show); Edwards v. Cinelou Films, LLC, 2016 WL 9686986 (C.D. Cal. June 22,
                 22 2016),  aff’d, 696 F. App’x 270 (9th Cir. 2017) (script/trailer and film); Heusey v.
                    Emmerich, 2015 WL 12765115 (C.D. Cal. Apr. 9, 2015), aff’d, 692 F. App’x 928
                    (9th Cir. 2017) (screenplay and film); Basile v. Sony Pictures Entm’t Inc., 2014
                 23 WL    12521344 (C.D. Cal. Aug. 19, 2014), aff’d, 678 F. App’x 473 (9th Cir. 2017)
                    (literary/artistic
                 24 Cal. Oct. 4, 2012),works and film); Schkeiban v. Cameron, 2012 WL 5636281 (C.D.
                                         aff’d, 566 F. App’x 616 (9th Cir. 2014) (book/screenplay and
                    film); White   v. Twentieth Century Fox Corp., 2012 WL 13008330 (C.D. Cal. Apr.
                 25 11, 2012), aff’d, 572 F. App’x   475, 477 (9th Cir. 2014) (screenplay and
                 26 Cameron, 2011 WL 13121346 (S.D. over
                    films/television;  claim failed despite      100 alleged similarities); Van v.
                                                            Cal. Sept. 26, 2011), aff’d, 566 F. App’x 615
                 27 (9th  Cir. 2014) (novel and film); Wild v. NBC Universal, Inc., 2011 WL 13272427
                    (C.D. Cal. June 28, 2011), aff’d, 513 F. App’x 640 (9th Cir. 2013) (graphic novel
    Mitchell
                    and television series); Thomas v. Walt Disney Co., 2008 WL 425647 (N.D. Cal.
                 28 Feb.
  Silberberg &            14, 2008), aff’d, 337 F. App’x 694 (9th Cir. 2009) (literary work and film).
   Knupp LLP
                                                               24
13360201.4
                           MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 25 of 38 Page ID #:73



                  1 In Fourth Estate Public Benefit Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881
                  2 (2019), the Supreme Court held that a plaintiff must have a competed registration:
                  3 “‘registration . . . has been made’ within the meaning of 17 U.S.C. § 411(a) not
                  4 when an application for registration is filed, but when the Register has registered a
                  5 copyright after examining a properly filed application.” Id. at 892. The completed
                  6 registration must be obtained prior to filing the action: “. . . [R]egistration is akin to
                  7 an administrative exhaustion requirement that the owner must satisfy before suing
                  8 to enforce ownership rights.” Id. at 887.
                  9         The Copyright Office’s records reflect that it has not granted Plaintiff
                 10 copyright registrations for Episodes 2 through 5 of “MIXED.” See RJN Exs. A-G.
                 11 Because Plaintiff cannot allege ownership of a valid copyright registration in
                 12 “MIXED” Episodes 2 through 5, his First Cause of Action for infringement of
                 13 these works must be dismissed. See Fourth Estate, 139 S. Ct. at 887, 892
                 14 (affirming Eleventh Circuit’s judgment affirming dismissal of complaint).
                 15         Plaintiff cannot cure this defect by now obtaining registrations and
                 16 amending the Complaint. “[P]ermitting amendment to cure a claimant’s failure to
                 17 register its copyright before suing would undermine the objectives animating the
                 18 Supreme Court’s decision in Fourth Estate,” and is contrary to 17 U.S.C.
                 19 § 411(a)’s requirement that registration be made before instituting the action. Izmo,
                 20 Inc. v. Roadster, Inc., 2019 WL 2359228, at *2 (N.D. Cal. June 4, 2019).4
                 21         Accordingly, Plaintiff’s First Cause of Action for copyright infringement of
                 22 “MIXED” Episodes 2 through 5 should be dismissed without leave to amend.
                 23
                 24   4
                       See also UAB “Planner 5D” v. Facebook, Inc., 2019 WL 6219223, at *7 (N.D.
                 25   Cal. Nov. 21, 2019) (“A plaintiff cannot cure its failure to meet the preconditions
                      set forth in 17 U.S.C. § 411(a) by amending its pending complaint.”);
                 26   Washoutpan.com, LLC v. HD Supply Constr. Supply Ltd., 2019 WL 9050859, at *2
                      (C.D. Cal. Aug. 5, 2019) (plaintiff who filed suit before obtaining a copyright
                 27   could not “cure that defect by amending the complaint after the Copyright Office
                      completed registration of the copyright”); Malibu Media, LLC v. Doe, 2019 WL
    Mitchell     28   1454317, at *1 (S.D.N.Y. Apr. 2, 2019) (“a prematurely filed suit must be
  Silberberg &        dismissed notwithstanding a plaintiff’s post-registration amendment”).
   Knupp LLP
                                                               25
13360201.4
                           MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 26 of 38 Page ID #:74



                  1         B.    Plaintiff Has Not Plausibly Stated Any Claim Against TWDC
                  2         Although Plaintiff has registered “MIXED” Episode 1, he has failed to state
                  3 a claim against TWDC because he has not alleged any facts plausibly showing that
                  4 TWDC “copied protected aspects of” his work. Rentmeester, 883 F.3d at 1116-17.
                  5         Plaintiff has failed to allege facts that TWDC engaged in any misconduct, let
                  6 alone “plead[] factual content that allows the court to draw the reasonable
                  7 inference that [TWDC] is liable for the misconduct alleged.” Iqbal, 556 U.S. at
                  8 678. The Complaint contains no facts whatsoever regarding TWDC other than that
                  9 it is a “Delaware Corporation, a multinational media and entertainment
                 10 conglomerate headquartered at 500 South Buena Vista Street, Burbank, California
                 11 91521,” and wholly owns “ABC Network” and “ABC Disney Studios.” Compl.
                 12 ¶¶11-13. Plaintiff’s allegation that “Defendants, and each of them,” copied is
                 13 insufficient. See In re iPhone Application Litig., 2011 WL 4403963, at *8 (N.D.
                 14 Cal. Sept. 20, 2011) (plaintiff must plausibly allege claim as to each defendant and
                 15 “identify what action each Defendant took that caused Plaintiffs’ harm, without
                 16 resort to generalized allegations against Defendants as a whole”).
                 17         Furthermore, Plaintiff’s naked assertion that Defendants copied “MIXED,”
                 18 including its themes, plot, dialogue, sequence of events, and characters (Compl.
                 19 ¶49) is woefully insufficient. See Evans v. McCoy-Harris, 2019 WL 1002512, at
                 20 *3 (C.D. Cal. Jan. 4, 2019) (conclusory statements that defendants’ work contained
                 21 “portions” of plaintiff’s work, with no allegations “establishing the protectable
                 22 elements of the infringed works” or attempting “to compare the copyrightable
                 23 elements of [the] works,” “do not satisfy Iqbal’s pleading standard”); Fuzzy Logic
                 24 Prods., Inc. v. Trapflix, LLC, 2015 WL 12791508, at *4 (C.D. Cal. Nov. 20, 2015)
                 25 (“[C]onclusory allegations, which rely on unprotectable elements like the identity
                 26 of the actors, the documentary film style, and location of the film, do not allege
                 27 sufficient facts to state a plausible claim for copyright infringement.”).
    Mitchell     28         Plaintiff has failed to state any claim against TWDC.
  Silberberg &
   Knupp LLP
                                                               26
13360201.4
                           MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 27 of 38 Page ID #:75



                  1         C.     In Any Event, Plaintiff Cannot State a Claim for Infringement of
                  2                “MIXED” Episode 1
                  3         Amendment would be futile because it is obvious from the works that
                  4 Plaintiff cannot plead that any Defendant copied “enough of [his work’s] protected
                  5 expression to render the[] works ‘substantially similar.’” Rentmeester, 883 F.3d at
                  6 1117-18. Indeed, the works do not even share probative similarities, precluding
                  7 any reasonable inference of copying. See Sprewell, 266 F.3d at 988 (on a motion to
                  8 dismiss, a court need not accept “unwarranted deductions of fact, or unreasonable
                  9 inferences”); Adams v. Warner Bros. Pictures Network, 2007 WL 1959022, at *4
                 10 (E.D.N.Y. June 29, 2007) (granting motion to dismiss where there was no
                 11 probative similarity between the works, “and, therefore, the works are not similar
                 12 enough to support an inference that the Defendants copied Adams’ Design”), aff’d,
                 13 289 F. App’x 456 (2d Cir. 2008).
                 14         Plaintiff claims that mixed-ish copied his “concept of a bi-racial female
                 15 returning home to reside with conservative parents after completion of college.”
                 16 Compl. ¶31. However, by his own allegations, his work did not have this concept;
                 17 rather, his work is about a conservative biracial female returning home to reside
                 18 with her liberal parents. Id. ¶¶1, 21. In any event, in mixed-ish, the biracial female
                 19 character, Rainbow Johnson, is not returning home to reside with her parents at all.
                 20 She is a twelve-year-old girl who moves with her parents out of a commune. In
                 21 another contradictory allegation, Plaintiff alleges that mixed-ish copied his concept
                 22 of “the female lead moving back in with her conservative father-in-law after
                 23 receiving her law degree.” Id. ¶6. However, that concept is not in Plaintiff’s work.
                 24 Samantha in “MIXED” Episode 1 is not married, does not have a father-in-law,
                 25 and her parents are liberal. There is no similarity. See Attia v. Soc’y of the N.Y.
                 26 Hosp., 201 F.3d 50, 58 (2d Cir.1999) (“Where, as here, a defendant’s work is
                 27 dissimilar in the very respects in which it is claimed to be similar, that can
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                               27
13360201.4
                           MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 28 of 38 Page ID #:76



                  1 obviously influence the conclusion as to whether the claimed similarity in fact
                  2 exists or is substantial.”).
                  3         Plaintiff cannot plead the element of unlawful appropriation because mixed-
                  4 ish is, as a matter of law, not substantially similar in protected expression to
                  5 “MIXED” Episode 1 under the extrinsic test. “The extrinsic test assesses the
                  6 objective similarities of the two works, focusing only on the protectable elements
                  7 of the plaintiff’s expression” and filtering out unprotectable elements such as
                  8 “ideas and concepts, material in the public domain, and scènes à faire.”
                  9 Rentmeester, 883 F.3d at 1118. In cases involving television shows, the extrinsic
                 10 test considers the specific expressive elements in the plot, themes, dialogue,
                 11 characters, setting, mood, pace, and sequence of events. See id. at 1118-19 (citing
                 12 Funky Films, Inc. v. Time Warner Entm’t Co., L.P., 462 F.3d 1072, 1077 (9th Cir.
                 13 2006), overruled on other grounds by Skidmore, 952 F.3d 1051.
                 14         Here, it is clear that there is no substantial similarity under the extrinsic test.
                 15         Plot. A court will “look[] beyond the vague, abstracted idea of a general
                 16 plot” when assessing similarities. Berkic v. Crichton, 761 F.2d 1289, 1293 (9th Cir.
                 17 1985). Thus, even if two works “share the same basic plot premise” (which is not
                 18 the case here), the claim fails as a matter of law if “a closer inspection reveals that
                 19 they tell very different stories.” Benay v. Warner Bros. Entm’t, Inc., 607 F.3d 620,
                 20 625 (9th Cir. 2010), overruled on other grounds by Skidmore, 952 F.3d 1051.
                 21         Plaintiff claims ownership of the concept of a conservative biracial female
                 22 who returns home to reside with her liberal parents after college. However, such
                 23 “basic plot ideas” are “not protected by copyright law.” Cavalier v. Random
                 24 House, Inc., 297 F.3d 815, 823-24 (9th Cir. 2002) (“general premise of a child,
                 25 invited by a moon-type character, who takes a journey through the night sky and
                 26 returns safely to bed to fall asleep” is unprotectable); Marcus v. ABC Signature
                 27 Studios, Inc., 279 F. Supp. 3d 1056, 1066 (C.D. Cal. 2017) (allegedly similar plot
    Mitchell     28 in the television show black-ish—about “an upwardly mobile African American
  Silberberg &
   Knupp LLP
                                                                 28
13360201.4
                           MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 29 of 38 Page ID #:77



                  1 family moving into and living amongst a predominately white neighborhood and
                  2 the perceptions of the family by and between themselves and their neighbors and
                  3 co-workers”—is a “‘basic plot idea . . . not protected by copyright law’”). 5
                  4         Moreover, as discussed, Plaintiff’s allegations mischaracterize the works. In
                  5 mixed-ish, a conservative biracial female does not return home to reside with her
                  6 liberal parents after college. Rather, a pre-teen girl and her entire family move out
                  7 of the commune into a rental home owned by her grandfather. As is clear from
                  8 even the brief summaries above, mixed-ish and “MIXED” Episode 1 tell drastically
                  9 different stories. There is no similarity—let alone substantial similarity—in plot.
                 10         Sequence of Events. There is no similarity in sequence of events. “MIXED”
                 11 Episode 1 starts with interviews of Samantha and her parents; depicts Samantha
                 12 arriving at the entertainment agency, interacting with her mother’s assistant, and
                 13 seeing the man with whom her mother is trying to set her up; and then ends with
                 14 more interviews. By contrast, mixed-ish starts with Rainbow Johnson as an adult
                 15 with her husband and children in the present day. It then shifts to Bow’s life in the
                 16 commune in 1985, depicts the raid, shows the family in their new home, and then
                 17 has scenes of the children at school and Alicia at the law firm. The events, and the
                 18 sequences, are nothing alike. See Cavalier, 297 F.3d at 823 (works did not “share
                 19 any detailed sequence of events”).
                 20
                    5
                      Works with far more similarities have been held to lack substantial similarity as a
                 21 matter  of law. See, e.g., Funky Films, 462 F.3d at 1077-78, 1081 (works in which a
                    father  who
                 22 older brother operated family-run funeral home dies and the two sons take over; the
                                    initially has no interest, was estranged but moves home from a distant
                 23 financially fragile; ainrival
                    city, and is  creative     contrast to his younger conservative brother; the business is
                                                  funeral home attempts to take over but fails; and the
                    younger   brother   changes
                 24 F.2d at 1293 (“No one can ownhis church affiliation to increase client base); Berkic, 761
                                                         the basic idea for a story” about “the adventures of
                    a young   professional   who   courageously
                 25 criminal organization” that “murder[s] healthyinvestigates, and finally exposes, [a]
                                                                         young people, then remove[s] and
                 26 v. Paramount Pictures Corp., 617 F. Supp. 1 (C.D.ofCal.
                    sell[s] their vital organs  to wealthy   people in need     organ transplants”); Anderson
                                                                                   1985) (works about a
                    wager   between   two   wealthy  friends  over whether  an  uneducated
                 27 to pass as a successful businessman, both of which featured a beggar    man can be made
                                                                                                 pretending to
    Mitchell     28 the man to enter their limousine, and references to Harvard and Russians). bribe
                    be blind  by  walking   with  dark  glasses and a cup, a scene  where  the bettors
  Silberberg &
   Knupp LLP
                                                                29
13360201.4
                            MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 30 of 38 Page ID #:78



                  1         Themes. The theme of “MIXED” Episode 1 relates to being a politically
                  2 conservative African-American. That is not a theme in mixed-ish, as neither Bow
                  3 nor her parents are politically conservative. Any broad similarity flowing from the
                  4 topics of politics and race is not protectable. See Benay, 607 F.3d at 627 (general
                  5 themes of “fish out of water” and the clash between modernization and traditions
                  6 not protectable because they arise naturally from the plot premise).
                  7         Dialogue. “[E]xtended similarity of dialogue [is] needed to support a claim
                  8 of substantial similarity[.]” Olson v. Nat’l Broad. Co., 855 F.2d 1446, 1450 (9th
                  9 Cir. 1988). Plaintiff does not identify any similarity in dialogue, and there is none.
                 10         Characters. “‘The bar for substantial similarity in a character is set quite
                 11 high.’” Heusey, 2015 WL 12765115, at *9; Silas, 201 F. Supp. 3d at 1177.
                 12 Similarities “at the abstract level,” Funky Films, 462 F.3d at 1078, and traits that
                 13 “flow naturally from” the plot premise are not protected, Benay, 607 F.3d at 626.
                 14         Samantha Hoffman in “MIXED” is not similar to either Rainbow or Alicia
                 15 Johnson in mixed-ish, even on an abstract level. As described in Plaintiff’s
                 16 synopsis, Samantha is “in her early-20s,” and “her clothes and manner in public are
                 17 just as conservative as her political affiliations.” While “Sam loves her parents,”
                 18 she “finds them annoying, especially her mother who always meddles in her love
                 19 life and tries to get her to loosen up.” RJN Ex. F. Rainbow is entirely different. She
                 20 is a pre-teen, and has no political affiliations. She dresses and thinks like a hippie,
                 21 having grown up in a commune. She does not find her parents annoying, but has a
                 22 very close relationship to them, and her parents do not try to meddle in her “love
                 23 life” or get her to loosen up. Being biracial is not a protectable trait. See Mattel,
                 24 Inc. v. MGA Entm’t, Inc., 616 F.3d 904, 916 (9th Cir. 2010) (“age, race, ethnicity”
                 25 are “unprotectable ideas”); Tanksley v. Daniels, 902 F.3d 165, 175 (3d Cir. 2018)
                 26 (“an African-American, male record executive” is “unprotectable”); Silas, 201 F.
                 27 Supp. 3d at 1179 (“similarities between the two characters (they are both
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                30
13360201.4
                            MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 31 of 38 Page ID #:79



                  1 fashionably-dressed, Latin-American women who are cheated on by their football-
                  2 player lover) are not similarities in protectible elements”).
                  3         Alicia has virtually nothing in common with Samantha. Alicia is married
                  4 with three young children. She is a liberal hippie, not a conservative. She has not
                  5 just completed college or law school; she met Paul at Berkley Law before Bow
                  6 was born. See RJN Ex. H (Episode 1, 5:03-31). Nor is Alicia similar to Samantha’s
                  7 mother Florence in “MIXED,” a white woman with a British accent “in her early-
                  8 40’s” and a “top-agent in the entertainment industry.” RJN Ex. F (Synopsis).
                  9 Florence “has always been repulsed by the effects birthing Sam had on rher [sic]
                 10 body” (id.) and is a wild partier. Alicia is not a wild partier in the slightest and
                 11 chose to live in a commune for many years to raise her children. See Alexander v.
                 12 Murdoch, 2011 WL 2802899, at *10 (S.D.N.Y. May 27, 2011) (“a stunningly
                 13 beautiful, fiery, temperamental, Latina mother, with a thick accent, who’s in love
                 14 with her Caucasian [ex-husband/husband] and always makes him do the right
                 15 thing, especially where her son is concerned” “is a stock character and therefore
                 16 not copyrightable”).
                 17         Plaintiff does not allege any substantial similarity regarding any other
                 18 characters, as there is none. Furthermore, there are many key characters in
                 19 “MIXED” with no alleged counterparts in mixed-ish, and vice versa, including
                 20 Milton Sneed in “MIXED” and Johan, Santamonica, Harrison, and Denise in
                 21 mixed-ish. See Funky Films, 462 F.3d at 1078-79 (emphasizing that several key
                 22 characters in defendants’ work were “[c]ompletely missing” from plaintiff’s).
                 23         Setting. “MIXED” Episode 1 is set in the 2010s, and takes place at
                 24 Florence’s entertainment agency, apparently in Orange County, California. On the
                 25 other hand, mixed-ish is set in the 1980s, and takes place largely at the Johnsons’
                 26 new home, the children’s school, and Harrison’s law firm. There is no similarity
                 27 even in general setting. See Funky Films, 462 F.3d at 1080 (general setting of “a
    Mitchell     28 contemporary, family-run funeral home” not protectable; the settings were not
  Silberberg &
   Knupp LLP
                                                                31
13360201.4
                            MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 32 of 38 Page ID #:80



                  1 substantially similar in objective details); Marcus, 279 F. Supp. 3d 1056, 1071
                  2 (C.D. Cal. 2017) (“Even if both works were set in Los Angeles, this similarity
                  3 would not be protectable under copyright law.”); see also Carlini v. Paramount
                  4 Pictures Corp., 2021 WL 911684, at *13 (C.D. Cal. Feb. 2, 2021)
                  5 (“‘[C]ommonplace settings such as houses, front yards, offices, restaurants,
                  6 interiors of cars, and so on,’ without more, cannot show substantial similarity.”).
                  7         Mood. The mood of mixed-ish is upbeat, warm, and family-oriented. It has a
                  8 nostalgic bent, with retrospective narration by Rainbow as an adult looking back
                  9 fondly her childhood. “MIXED” Episode 1, on the other hand, is not a coming-of-
                 10 age story, but a story about adults. It is edgier and has no nostalgic feel. The moods
                 11 are substantially different. See Olson, 855 F.2d at 1451 (while “[b]oth shows may
                 12 be broadly described as comic,” that is generic and does “not demonstrate
                 13 substantial similarity”).
                 14         Pace. The works are very different in pace as well. “MIXED” Episode 1
                 15 shows the events that occur in a single day in quick succession. By contrast, mixed-
                 16 ish Episode 1 shows Bow as an adult, her time in the commune, and then the
                 17 multiple days after the family’s move. The episode cuts back and forth between
                 18 scenes involving different members of the Johnson family. There is no similarity in
                 19 pace. See Shame on You, 120 F. Supp. 3d at 1161-62 (pace not substantially similar
                 20 where one work takes place over three days, and the other over a day; in any event,
                 21 “‘[t]he bare concept of a pace that is “fast but not frenetic” is unprotectable’”).
                 22         In sum, mixed-ish is not substantially similar to “MIXED” Episode 1 under
                 23 the extrinsic test. Plaintiff thus cannot state a claim for copyright infringement.
                 24         Plaintiff cannot state a claim for “Equitable Relief-Right of Attribution”
                 25 (Compl. ¶34) for the same reasons. In addition, the claim fails as a matter of law
                 26 because “[t]he law is clear with respect to the right of attribution under Copyright
                 27 Act – only works of visual arts may enjoy the right of attribution.” Lahiri v.
    Mitchell     28 Universal Music & Video Distribution Corp., 2006 WL 6030551, at *3 (C.D. Cal.
  Silberberg &
   Knupp LLP
                                                               32
13360201.4
                           MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 33 of 38 Page ID #:81



                  1 Mar. 24, 2006). “MIXED” Episode 1 is not a work of visual art, because it is not “a
                  2 painting, drawing, print, or sculpture” or “still photographic image produced for
                  3 exhibition purposes only,” existing in a single copy or in a limited edition of 200
                  4 copies or fewer. 17 U.S.C. § 101.
                  5         Plaintiff’s First Cause of Action should therefore be dismissed.
                  6 V.      THE SECOND CAUSE OF ACTION FOR CONVERSION IS
                  7         PREEMPTED BY THE COPYRIGHT ACT
                  8         Plaintiff’s Second Cause of Action for Conversion, which merely asserts that
                  9 Defendants used his intellectual property without his authorization, is preempted
                 10 by the Copyright Act. The Second Cause of Action thus fails to state a claim for
                 11 relief and is frivolous, and should be dismissed.
                 12         The Copyright Act provides:
                 13         On and after January 1, 1978, all legal or equitable rights that are
                 14         equivalent to any of the exclusive rights within the general scope of
                            copyright as specified by section 106 in works of authorship that are
                 15         fixed in a tangible medium of expression and come within the subject
                 16         matter of copyright as specified by sections 102 and 103, whether
                            created before or after that date and whether published or
                 17         unpublished, are governed exclusively by this title. Thereafter, no
                 18         person is entitled to any such right or equivalent right in any such
                            work under the common law or statutes of any State.
                 19
                 20 17 U.S.C. § 301(a). Section 301(a)’s purpose is to “preempt and abolish any rights
                 21 under the common law or statutes of a State that are equivalent to copyright and
                 22 that extend to works, within the scope of the Federal copyright law.” Laws v. Sony
                 23 Music Entm’t, Inc., 448 F.3d 1134, 1137 (9th Cir. 2006) (quoting H.R. Rep. No.
                 24 94-1476 at 130 (1976)). This Circuit applies a two-pronged test to determine
                 25 whether a state law claim is preempted by Section 301(a). First, the court
                 26 determines whether the “subject matter” of the state law claim falls within the
                 27 “subject matter of copyright” as described in Sections 102 and 103 of the
    Mitchell     28 Copyright Act. See Laws, 448 F.3d at 1139. Second, the court “must determine
  Silberberg &
   Knupp LLP
                                                              33
13360201.4
                           MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 34 of 38 Page ID #:82



                  1 whether the rights asserted under state law are equivalent to the rights contained in
                  2 17 U.S.C. § 106, which articulates the exclusive rights of copyright holders.” Id.
                  3         Both prongs of the preemption test are met here. The first prong is satisfied
                  4 because “MIXED” falls within the “works of authorship” that may receive
                  5 copyright protection, i.e., “literary works . . . dramatic works . . . [and] motion
                  6 pictures and other audiovisual works.” 17 U.S.C. § 102. The second prong is met
                  7 because the rights asserted in Plaintiff’s conversion claim are equivalent to
                  8 copyright—the exclusive right to reproduce, adapt, distribute, and perform a work.
                  9 See Compl. ¶45 (alleging Defendants “stole the MIXED comedy series from
                 10 Plaintiff and converted the same to their own use”), ¶51 (claiming Defendants
                 11 “never sought or obtained Plaintiffs’ permission to copy, duplicate, perform,
                 12 exploit or otherwise use Plaintiffs’ work”).
                 13         Because Plaintiff’s conversion claim is preempted by the Copyright Act, it
                 14 fails to state a claim as a matter of law, and should be dismissed. See Hoff v. Walt
                 15 Disney Pictures, 2019 WL 6329368, at *5 (C.D. Cal. Aug. 19, 2019) (dismissing
                 16 conversion claim premised on allegation that “Defendants substantially interfered
                 17 with Plaintiff’s property by knowingly and/or intentionally stealing Plaintiff’s plot,
                 18 characters, and ideas and releasing their movie Zootopia, claiming it to be their
                 19 own creation” because claim was preempted by Copyright Act); Adams v.
                 20 Paramount Pictures Corp., 2009 WL 10671572, at *4 (C.D. Cal. Jan. 6, 2009)
                 21 (“[C]ourts in the Ninth Circuit have consistently held that claims for conversion of
                 22 copyrightable works are preempted by the Copyright Act.”) (citing cases).
                 23 VI.     PLAINTIFF’S CLAIM OF FALSE REPRESENTATION IS BARRED
                 24         BY DASTAR AND PREEMPTED BY THE COPYRIGHT ACT
                 25         Plaintiff’s claim that Defendants falsely represented the true source of
                 26 mixed-ish fails as a matter of law because it is barred by the Supreme Court’s
                 27 decision in Dastar Corp. v. Twentieth Century Fox Film Corp., 539 U.S. 23
    Mitchell     28 (2003), and is preempted by the Copyright Act.
  Silberberg &
   Knupp LLP
                                                               34
13360201.4
                           MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 35 of 38 Page ID #:83



                  1         In Dastar, the plaintiffs alleged that Dastar had taken the Crusade television
                  2 series and “copied it, made modifications (arguably minor), and produced its very
                  3 own series of videotapes” called Campaigns. 539 U.S. at 31. The plaintiffs claimed
                  4 that “in marketing and selling Campaigns as its own product without
                  5 acknowledging its nearly wholesale reliance on the Crusade television series,”
                  6 Dastar made a false designation or origin, or a false or misleading representation of
                  7 fact under the Lanham Act. Id. The Supreme Court held that this claim failed as a
                  8 matter of law, because it conflicted with copyright law, which specifically
                  9 addresses the right to copy. See id. at 34. Congress also addressed the express right
                 10 of attribution in The Visual Rights Act of 1990, and “carefully limited and
                 11 focused” the right to attach only to specified works of visual art. Id. at 34-35.
                 12         Like the plaintiffs in Dastar, Plaintiff claims that “[i]n engaging in the acts
                 13 complained of herein, Defendants, among other things falsely represented that the
                 14 script depicting various characters in MIXED-ISH was written and created by
                 15 Kenya Barris, Peter Saji and Tracee Ellis Ross, when in fact they acted more like a
                 16 crude transcription service merely redrafting Plaintiff’s depiction of the character
                 17 Samantha Hoffman from the series MIXED.” Compl. ¶54. Plaintiff claims that
                 18 “[i]n engaging in the acts complained of herein, Defendants among other things,
                 19 also failed to properly credit Plaintiff as the author and/or copyright holder.” Id.
                 20 ¶55.6 Plaintiff’s claim of false representation is precluded by Dastar.
                 21         The claim is also preempted by the Copyright Act, 17 U.S.C. § 301(a). As
                 22 discussed above, “MIXED” falls within the subject matter of copyright. Plaintiff’s
                 23 claim is also equivalent to his copyright claim. See Compl. ¶54 (alleging that “[i]n
                 24 engaging in the acts complained of herein, Defendants, among other things falsely
                 25 represented . . . .”) (emphasis added). Plaintiff’s claim merely alleges that
                 26 Defendants copied and distributed “MIXED” as mixed-ish without attributing him.
                 27   6
                     The caption page of the Complaint labels this claim “fraud,” but Plaintiff’s
    Mitchell
                    allegations make clear that he did not rely on any representation that mixed-ish was
                 28 created by Kenya
  Silberberg &                        Barris and others.
   Knupp LLP
                                                              35
13360201.4
                           MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 36 of 38 Page ID #:84



                  1 This is equivalent to Plaintiff’s claim for copyright infringement and “Equitable
                  2 Relief-Right of Attribution.” Plaintiff’s false representation claim is preempted by
                  3 the Copyright Act. See Gary Friedrich Enterprises, LLC v. Marvel Enterprises,
                  4 Inc., 713 F. Supp. 2d 215, 220 (S.D.N.Y. 2010) (claims under state consumer fraud
                  5 and deceptive business statutes premised on a theory of reverse passing off, i.e.
                  6 selling plaintiff’s product as its own, were preempted by Copyright Act because
                  7 the claims “ultimately ‘rest [ ] on the mere act of unauthorized copying’”); cf.
                  8 Rimini St., Inc. v. Oracle Int’l Corp., 2017 WL 4227939, at *5 (D. Nev. Sept. 22,
                  9 2017) (fraud claims not preempted “unless the alleged fraud involves false
                 10 statements about . . . the authorship or origin of the copyrighted work”) (emphasis
                 11 added).
                 12         Therefore, this claim, too, fails as a matter of law and should be dismissed.
                 13 VII. THE ENTIRE ACTION AGAINST ALL DEFENDANTS SHOULD BE
                 14         DISMISSED WITHOUT LEAVE TO AMEND
                 15         The Complaint should be dismissed without leave to amend. As set forth
                 16 above, Plaintiff cannot amend to cure his failure to obtain copyright registrations
                 17 for “MIXED” Episodes 2 through 5 prior to filing this action. He cannot change
                 18 the content of “MIXED” Episode 1 or mixed-ish, or alter the “dispositive fact” that
                 19 they are not substantially similar in protected expression as a matter of law, so
                 20 “amending the complaint would . . . be[] futile.” Rentmeester, 883 F.3d at 1125.
                 21 And Plaintiff cannot amend to avoid the legal conclusion that his conversion claim
                 22 is preempted by the Copyright Act, and that his false representation claim is
                 23 preempted and also precluded by Dastar. See Hoff, 2019 WL 6329368, at *6
                 24 (copyright preemption was “incurabl[e]”); Salt Optics, Inc. v. Jand, Inc., 2011 WL
                 25 13055856, at *6 n.6 (C.D. Cal. Mar. 4, 2011) (no leave to amend; “[n]o amount of
                 26 refinement in Plaintiff’s pleadings will change the fact that the gravamen of
                 27 Plaintiff’s state law claims fall under the purview of the Copyright Act”).
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                               36
13360201.4
                           MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 37 of 38 Page ID #:85



                  1         Plaintiff’s Complaint against TWDC should therefore be dismissed without
                  2 leave to amend. Moreover, the Court may dismiss the Complaint in its entirety as
                  3 to all Defendants, even though the other Defendants have not appeared. A district
                  4 court may “dismiss an action as to defendants who have not moved to dismiss
                  5 where such defendants are in a position similar to that of moving defendants.”
                  6 Silverton v. Dep’t of Treasury of U.S. of Am., 644 F.2d 1341, 1345 (9th Cir. 1981);
                  7 see Abagninin v. AMVAC Chem. Corp., 545 F.3d 733, 742-43 (9th Cir. 2008) (“As
                  8 a legal matter, we have upheld dismissal with prejudice in favor of a party which
                  9 had not appeared, on the basis of facts presented by other defendants which had
                 10 appeared.”). Here, the incurable legal defects discussed above are fatal to
                 11 Plaintiff’s claims against TWDC, as well as all other Defendants.
                 12         Accordingly, this Court should dismiss this action in its entirety as to all
                 13 Defendants, whether served or unserved, without leave to amend.
                 14 VIII. THE COURT SHOULD CERTIFY THAT ANY APPEAL MAY NOT
                 15         BE TAKEN IN FORMA PAUPERIS
                 16         Where a claim lacks an arguable basis in either law or fact, the Court may
                 17 certify in writing that any appeal may not be taken in forma pauperis because it
                 18 would not be taken in good faith. See 28 U.S.C. § 1915(a)(3) (“An appeal may not
                 19 be taken in forma pauperis if the trial court certifies in writing that it is not taken in
                 20 good faith.”); see also Montgomery v. Kennerly, 2013 WL 1209935, at *3 (D.
                 21 Mont. Mar. 4, 2013) (dismissing complaint with prejudice for failure to state a
                 22 claim and noting that an appeal of an issue would not be in “good faith” if it lacks
                 23 any arguable basis in law or fact), report and recommendation adopted, 2013 WL
                 24 1210562 (D. Mont. Mar. 25, 2013); Rosado v. Roman, 2017 WL 3473177, at *7
                 25 (D. Or. Aug. 11, 2017) (dismissing copyright infringement claim for failure to state
                 26 a claim as to “all Defendants, served and unserved,” finding that “any appeal from
                 27 this Order would not be taken in good faith” and revoking plaintiff’s IFP status).
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                37
13360201.4
                            MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
             Case 2:21-cv-05839-CBM-KS Document 16 Filed 08/26/21 Page 38 of 38 Page ID #:86



                  1        For the reasons discussed, Plaintiff’s claims lack an arguable basis in fact
                  2 and law. The Court should certify that any appeal would not be taken in good faith.
                  3 IX.    CONCLUSION
                  4        For the foregoing reasons, Plaintiff’s Complaint should be dismissed in its
                  5 entirety, as to all Defendants, without leave to amend. Because the Complaint is
                  6 frivolous, TWDC also respectfully requests that the Court certify that any appeal
                  7 would not be taken in good faith and may not be taken in forma pauperis under 28
                  8 U.S.C. § 1915(a)(3).
                  9
                 10 DATED: August 26, 2021                MITCHELL SILBERBERG & KNUPP LLP
                 11
                                                          By: /s/ Elaine K. Kim
                 12                                           Elaine K. Kim
                                                              Attorneys for Defendant
                 13                                           The Walt Disney Company
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                              38
13360201.4
                           MOTION TO DISMISS COMPLAINT IN ITS ENTIRETY WITHOUT LEAVE TO AMEND
